Honorable John R. Shook
Criminal District Attorney
Baxar County
San Antonio, Texas

Attention: Mr. S. Renton Davies

Dear Sir:                    Opinion No. O-5420
                             Re: Does the Juvenile Board or the
                                  County Judge of Rexar County
                                  have the authority to appoint
                                  non-salaried juvenile officers,
                                  possessing powers of a peace
                                 ~'officsr, in addition to the
                                  number of salaried juvenile
                                  officers and assistants as now
                                  authorized by law4

          Your letter of June 17, 1943, requesting the opin-
ion of this department on the above stated question reads as
follows:

           “We enclose herein a oopy of a letter whioh we
     received from Judge S. G. Tayloe, Chairman of the
     Juvenile Board of Sexar County, Texas, requesting
     that we obtain from your offioe an opinion as to
     whether or not the Juvenile Board or the County
     Judge of Rexar County has authority to appoint non-
     salaried juvenile officers, possessing powers of a
     peace officer, in addition to the number of salaried
     juvenile officers and assistants as now authorized
     by law.
          Qexar County's Juvenile office is now aovered
     by the provisions of Artiole 5142, as amended by
     the Acts of the 45th Legislaturr of 1937.~ Article
     5142 of the R.C.S., as originally enaoted, express-
     ly provided for the appointment of any number of
     non-salaried juvenile, officers for any ccunty coming
     within the population bracket in which Bexar County
     is included, but in Article 5142, as amended, such
     provision is not expressly provided.
Hon. John R. Shook, Page 2 , O-5420



     “YOU will find, we believe however, that these
     non-salaried officers are provided for in such amend-
     ment by implication and if we apply the rules of
     statutory construction as laid down in Spence v.
     Fenchler, 180 S.W. 597 and Moon v. Allred, 277 S.W.
     787, which hold, "that which is implied in a statute
     is aa much a part.thereof as that which is expressly
     given", we could safely say that under the conditions
     as set out in Judge Tayloe's letter, the proper
     authorities would have the power to make the appoint-
     ments contemplated by the Juvenile Board.

          "The fact that the juvenile situation in Bexar
    County is in a deplorable condition at this time,
    impels US to UPgSntly  request that you give this
    matter as speedy attention as is possible commen-
    surate with sound interpretation."

          Article 5142, Vernon's Annotated Civil Statutes,
provides in part:
           "There may be appointed, in the manner here-
     inafter provided, discreet persons of good moral
     oharacter to serve as juvenile officers for periods
     not to exoeed two (2) years from date of appoint-
     ment.

          "Such officers shall have authority and it
     shall be their duty to make investigations of all
     cases referred to them as such by suoh Board; to
     be present in Court and to represent the interest
     of the juvenile when the case is heard, and to
     furnish to the Court and such Board any informa-
     tion and assistance as such Board may require, and
     to take charge of any child before and after the
     trial and to perform such other ervices for the
     child as may be required by the 8 ourt or said Board,
     and suoh juvenile officers shall be vested with all
     the power and authority of police offioers or sher-
     iffs incident to their offices.

          Qhe Clerk'of the Court shall, when praotiaable,
     notify such juvenile officer when any juvenile is to
     be brought before the Court.  It shall be thr duty
     of such juvenile officer to make investigation of
     my such case, to be present in COUrt  to represent
     the interest of the juvenile when the aase if tried;
     to furnish to such Court such information and
Bnorable John R. Shook, Page,3, O-5420



   assistance as the Court may require and to take
   charge of any juvenile before and after trial
   as the court may direct. . ..

         "Provided.that in counties having a population
   of one hundred and fifty thousand (150,000) or more,
   and containing a city of one hundred thousand
    (100,000) or more, the County Judge may appoint a
    juvenile officer, subject to the approval of the
   ,County Juvenile Board, to serve for a period not
    to exceed two (2) years from the date of appoint-
   ment, and whose extra duties shall be to make in-
   vestigations for the Commissioners Court on appli-
   cations for charity, or admittance into detention
   homes or orphan homes created by such counties.
   The salary of such juvenile officer shall not ex-
   ceed Three Hundred Dollard ($300) per month, his
   allowance for expenses not exceed Two Hundred
   Dollars ($200) a year. Such juvenile,officer may
   select assistant juvenile officers, subject to
   the approval of the County Judge and the County
   Juvenile Board, the number of such assistant
    juvenile officers not to exceed one assistant to
   each twenty-five thousand (25,000) population.    The
   ,salaries of such assistant juvenile officers shall
   be the~same as that fixed by the General law in Art.
   3902  , of the Revised Civil Statutes of Texas, 1925,
   for assistants to other county officials.   Suoh
   assistant juvenile officers may be allowed expenses
   not to exceed Two Hundred Dollars ($200) per year each.

        "In the appointment of all juvenile offioers,
   the County Judge and the County Juvenile Board may
   select for such office any school attendance offi-
   cer or officers of the county, or of school dis-
   tricts in the county, that may be authorized by
   law, and the salary and expense of such joint
   juvenile officer or officers and attendance officers
   shall be paid jointly by the county and school
   authorities upon any basis of division they may
   agree upon.

          "Salaries of paid juvenile officers and their
   assistants shall be fixed by the Commissioners
   Court,   notto exceed the sums herein mentioned,
   and any bill for the expenses not exceeding the
   sums herein provided for, shall be certified by
   the County Judge as being necessary in the per-
Honorable John 2. Shook Page 4, O-5420



     formance of the duties of a juvenile offioer.
     The Commissioner8 Court of the oounty shall pro-
     vide the necessary funds for the payment of sal-
     aries and expenses of the juvenile officers pro-
     vided for in this Act.  The appointment of said
     juvenile officers shall be filed in the office of
     the Clerk of the County Court. Juvenile officers
     shall take oath to perform their duties and file
     such oath in the offloer of the County Clerk. AB
     a basis for reckoning the population of any county
     the preceding Federal Census shall be used.

           "Provided that any juvenile officer appointed
     under.the provisions of this Act may be removed
     from offioe by the power appointing him; at any
     time.

          It will be noted that the foregoing article ex-
pressly provides, "As a basis for reckoning the population
of any county the preceding Federal Census shall be used."
Bexar County has a population of 338,176 inhabitants accord-
ing to the 1940 Federal Census.
          Bexar County has a population of more than 150,000
inhabitants'and a city of more than 100,000 inhabitants.
Article 5142, Vernon's Annotated Civil Statutes, expressly
provides that in counties having a population of150,OOO or
more and containing a city of 100,000 or more inhabitants,
the County Judge may appoint a juvenile officer aubjeot to .'.
the approval of the County Juvenile Board to serve for a
period not exceeding two years from the date of 268 S.W. 133; Fer uaon v. Halfell, 47 Tex. 421;
Ellis v. Holcombe, 69 S.W. 7 26) 449).
          It is our opinion that a juvenile officer and
assistant juvenile offioers for Bexar County oan be appointed
Honorable John R. Shook, Page 5, O-5420



only Ln the manner as authorized by Article 5142, and that
the number of assistant juvenile officers which may be
appointed cannot exceed one assistant for each twenty-five
thousand (25,000) population.


                                  Yours very truly

                             ATTORNEY GENERAL OF TEXAS

                             a/ Ardell Williams


                             BY         Ardell Williams
                                              Assistant



AW:mp/cg

Approved July 7, 1943

s/ Gerald C. Mann

Attorney General of Texas


Approved Opinion Committee
By BWB, Chairman